DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 12/22/2020 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating an insurance premium without significantly more. 
Examiner has identified claim 11 as the claim that represents the claimed invention presented in independent claims 1 and 19.
Claim 11 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 11 recites a series of steps, e.g., a computer, the computer configured to calculate an insurance premium of insurance for a vehicle, based on at least a time length of travel of the vehicle on a public road and a time length of travel of the vehicle on a public road and a time length of travel of the vehicle on other than the public road, or a travel distance of the vehicle on the public road and a travel distance of the vehicle on other than the public road.  These limitations (with the exception of italicized limitations) describe the abstract idea of calculating an insurance premium, which correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  The additional Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer is recited at a high level of generality and under its broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional limitation is no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitation of additional element do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a computer result in no more than simply applying the abstract idea using generic computer elements.  The additional element of a computer is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer element.  The additional element when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 11 is not patent eligible.
	Similar arguments can be extended to other independent claims 1 and 19 and hence claims 1 and 19 are rejected on similar grounds as claim 11.
Dependent claims 2-10, 12-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 11, and 19, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka, JP2003178190(A) further in view of Chantz, US Patent Application No. 2019/0279227.
Regarding claim 1, Hirotaka discloses an information processing apparatus comprising a control unit configured to calculate an insurance premium of insurance for a vehicle, based on at least a time length of travel of the vehicle on a public road and a time length of travel of the vehicle on other than the public road, or a travel distance of the vehicle on the public road and a travel distance of the vehicle on other than the public road (claim 1, [0006], safe area or road with less traffic or crime is used as the range of action or road, a person who uses a dangerous area or road with more traffic or crime as the range or route of action, [0047], [0056], weekdays and holidays; daytime zone or the nighttime zone).
Hirotaka does not specifically disclose

However, Chantz discloses
other than the public road ([0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Hirotaka to include the above-noted disclosure of Chantz.  The motivation for combining these references would have been to calculate an insurance premium based on the risk associated with different types of roads where the vehicle is driven.
Regarding claim 2, Hirotaka discloses to determine a weight of each of a plurality of types of insurance with different coverage details, based on at least the time length of travel of the vehicle on the public road and the time length of travel of the vehicle on other than the public road, or the travel distance of the vehicle on the public road and the travel distance of the vehicle on other than the public road, and to calculate an insurance premium of one contract for the vehicle, based on the weight ([0009], weight assigned to each road division, calculating insurance premiums, [0028], plurality of insurances, the insurance covered).
Regarding claim 3, Hirotaka discloses to determine the weight of each of the plurality of types of insurance, based on at least the time length of travel of the vehicle on the public road and a time length of travel of the vehicle in a location corresponding to each of a plurality of types of locations as locations other than the public road, the plurality of types of locations including inside a building, or the travel distance of the vehicle on the public road and a travel distance of the vehicle in the location corresponding to each of the plurality of types of locations ([0009], [0028]), and  
to calculate the insurance premium of one contract for the vehicle, based on the weight of each of the plurality of types of insurance ([0009], [0028]).
Regarding claim 4, Hirotaka discloses wherein the control unit is configured to determine the weight of each of the plurality of types of insurance, based further on a time length of each of a plurality of loading states of the vehicle ([0009], [0028]).
Chantz discloses the plurality of loading states including a state where an occupant or a cargo is on board and a state where an occupant or a cargo is not on board ([0059]).
Regarding claim 5, Hirotaka discloses wherein the control unit is configured to calculate, as the insurance premium for the vehicle, a total value obtained by multiplying a basic insurance premium of each of the plurality of types of insurance by a corresponding weight ([0009], [0020], [0047]).
Regarding claim 6, Hirotaka discloses the control unit is configured to acquire, from travel record information for a predetermined period of time in immediate past, at least the time length of travel of the vehicle on the public road and the time length of travel of the vehicle on other than the public road, or the travel distance of the vehicle on the public road and the travel distance of the vehicle on other than the public road ([0006], [0047], [0056]), and 
the predetermined period of time is taken as a coverage period of the insurance premium that is calculated ([0006], [0047], [0056]).
Regarding claim 7, Hirotaka discloses to specify, in a case where there is occurrence of an accident involving the vehicle, according to a location of occurrence of the accident, insurance that is to be applied from among the plurality of types of insurance ([0062]-[0063], [0065]-[0066]), and 
to calculate an insurance payout amount to be paid to compensate for a damage caused by the accident, according to the insurance that is specified ([0062]-[0063], [0065]-[0066]).
Regarding claim 8, Hirotaka discloses wherein the control unit is configured to specify the insurance that is to be applied, based further on a loading state of the vehicle at a time of occurrence of the accident ([0009], [0028]).
Chantz discloses
a loading state of the vehicle ([0052]).
Regarding claim 9, Hirotaka discloses wherein the plurality of types of insurance include types of insurance corresponding to different types of locations among a plurality of types of locations at least including the public road and a location other than the public road ([0009], [0028]).
Chantz discloses
a location other than the public road ([0052]).
Regarding claim 10, Hirotaka discloses wherein the plurality of types of insurance include types of insurance correspond to different objects of coverage among a plurality of objects of coverage ([0028]).
Claims 11-20 are substantially similar to claims 1-8 and hence rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693